Exhibit 10.1

 

LOGO [g40154img1.jpg]

September 23, 2020

Mr. Andrew Wiechmann

[ADDRESS]

Dear Andy:

I am pleased to confirm our offer for you to become Chief Financial Officer
(“CFO”) of MSCI Inc. (“MSCI” or the “Firm”) effective September 25, 2020. In
this position, you will work in the New York office, and will be an Executive
Officer and member of the Firm’s Executive Committee reporting directly to Henry
Fernandez, Chairman and Chief Executive Officer. You will be indemnified by the
Firm in accordance with the Firm’s by-laws for your services to and on behalf of
the Firm, and will be covered by directors’ and officers’ liability insurance to
the same extent as other executive officers of the Firm are so covered.

The details of our offer are as follows:

 

1.

Compensation. Your target compensation will consist of the following components:

 

  •  

Base Salary: Your annual base salary will be $500,000 effective October 1, 2020.
You will be eligible for an adjustment to your base salary beginning in January
2022 and review for adjustment each year thereafter.

 

  •  

Annual Incentive Plan (AIP): You will be eligible to participate in MSCI’s
Annual Incentive Plan (“AIP”) with an annual target bonus opportunity of
$600,000 effective October 1, 2020. Your actual 2020 bonus under the AIP will be
prorated based on the portion of the year to which your target bonus opportunity
in your current position applied and the portion of the year to which your new
target bonus opportunity in your position as CFO will apply. Actual AIP payments
will be based on the achievement of specific annual metrics and goals aligned
with your role.

 

  •  

70% of your AIP bonus is formulaic and based on specific MSCI financial metrics
approved by the Board or the Compensation and Talent Management Committee (the
“Committee”), as the case may be, and aligned to your role. These metrics will
be reviewed annually.

 

  •  

30% of your AIP bonus is discretionary and tied to the attainment of key
performance indicator (“KPI”) goals and your performance as a leader and
manager.

 

  •  

Payments, if any, under the AIP are not guarantees or commitments to pay and are
subject to the Firm’s performance as well as your individual performance as
determined by management and the Board. All payments under the AIP are
contingent upon satisfactory performance and conduct. You must remain employed
through the applicable payment date in order to receive any AIP bonus.

 

1



--------------------------------------------------------------------------------

LOGO [g40154img1.jpg]

 

  •  

Long- Term Incentive Plan: You will be eligible to receive a discretionary
equity award pursuant to MSCI’s Long Term Incentive Plan (LTIP). You will be
eligible for your next annual LTIP award in February 2021.

 

  •  

Your LTIP target is $900,000. The design of your LTIP will be aligned with that
of other Executive Committee members with the same mix of equity vehicles, terms
and performance period. LTIP awards, if any, will be made pursuant to the terms
of the MSCI Inc. 2016 Omnibus Incentive Plan (as may be amended from time to
time) (together with any successor plan thereto, the “Omnibus Plan”) and will be
governed by the terms of the Omnibus Plan and the applicable grant agreements
thereunder approved by the Board or the Committee.

 

  •  

The vesting and settlement of LTIP awards will be contingent upon you remaining
employed through the applicable vesting dates, unless otherwise provided in the
applicable grant agreements, and your compliance with the restrictions, terms,
and conditions of the award and Omnibus Plan provisions (including, without
limitation, the cancellation provisions).

 

  •  

Any LTIP awards and other incentive compensation that you may receive from MSCI
will contain restrictive covenants with respect to non-competition,
non-solicitation, non-hire, non-disparagement, notice requirements and other
restrictions that you must comply with, including after any resignation or
termination of your employment with MSCI.

 

2.

Severance. As a member of the Executive Committee, in the event your employment
is involuntarily terminated by the Company not-for-cause, you will be eligible
to receive a lump sum cash payment equal to (a) one times the sum of (i) your
annual base salary and (ii) your target annual bonus opportunity plus (b) a
prorated cash bonus under the AIP for the year of termination, based on actual
performance through the date of termination; provided that the foregoing payment
is subject to your valid execution and non-revocation of an agreement,, in a
form satisfactory to MSCI, that includes, among other things, a waiver and
general release claims and non-competition, non-solicitation and
non-disparagement provisions. The treatment of your LTIP awards upon the
Company’s involuntary termination of your employment not-for-cause will be
determined in accordance with, and subject to, the terms set forth in the
Omnibus Plan and the applicable grant notice governing such awards.

 

3.

Change in Control Severance. As a member of the Executive Committee, you will be
eligible to participate in the MSCI Inc. Change in Control Severance Plan, in
accordance with, and subject to, the terms and conditions of such plan. The
treatment of your LTIP awards upon a termination of your employment in
connection with a change in control transaction will be determined in accordance
with, and subject to, the terms set forth in the Omnibus Plan and the applicable
grant notice governing such awards.

 

2



--------------------------------------------------------------------------------

LOGO [g40154img1.jpg]

 

4.

Clawback Policy. Any incentive compensation (whether in the form of cash and
equity) that you receive will be subject to the MSCI Inc. Clawback Policy (as
may be amended from time to time), which provides that the Firm may recoup
incentive compensation in the event of a restatement of financial or other
performance-based measures (regardless of whether detrimental conduct has
occurred) or in the event that detrimental conduct results in an increased level
of performance goal achievement or otherwise causes material financial and/or
reputational harm to the Firm.

 

5.

Ownership Policy. As an Executive Officer, you will be subject to the MSCI Inc.
Executive Committee Stock Ownership Guidelines, which requires you to own shares
of MSCI Inc. equal to 4X your base salary within five years of the date of your
appointment as CFO. Until the expected stock ownership level is achieved, you
are required to retain 50% of the “net shares” resulting from the vesting,
settlement or exercise, as applicable, of all LTIP awards granted to you
(assuming a tax rate of 50%). In addition, Executive Officers may be subject to
additional holding requirements under the terms of individual equity awards.

 

6.

Vacation. You will be eligible for 30 days of vacation per annum. Vacation must
be taken at a time that is mutually agreed upon by you and your manager. We ask
that you request your vacation time with as much notice as possible. Vacation
days do not carry over from year to year.

 

7.

Group Benefits. You will be eligible for benefits consistent with other
similarly situated U.S. based employees.

 

8.

Policies. You agree to comply with all Firm policies and procedures in effect
from time to time, including, without limitation, with respect to conduct,
privacy, security, confidential and proprietary information, inventions,
technology, securities trading and occupational health and safety. You
understand and agree that unless you are granted a waiver in writing by the
Legal and Compliance Department you may be required, upon the commencement of
employment, to transfer any brokerage/securities accounts that you may influence
or control to a designated institution for surveillance and review by the MSCI
Legal and Compliance Department and that certain restrictions and requirements
may be imposed on your trading in any such accounts. Additionally, you must
disclose to MSCI all other business activities that you engage in, which will be
subject to review and approval by the MSCI Legal and Compliance Department. You
will be reimbursed for business-related expenses in accordance with Firm policy.

 

9.

Taxes. All payments made to you by the Firm are subject to applicable
withholdings and deductions and you are responsible for payment of any
applicable taxes that are not withheld. If any provision of this offer letter
fails to satisfy the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), or any Treasury Regulations or guidance
promulgated thereunder, or would result in your recognizing income for United
States federal income tax purposes with respect to any amount payable hereunder
before the date of payment, or to incur interest or additional tax pursuant to
Section 409A of the Code, MSCI reserves the right to reform such provision;
provided that MSCI shall maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the requirements
of Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

LOGO [g40154img1.jpg]

 

10.

At-Will Employment; No Guaranteed Compensation or Benefits. In accepting this
position, you acknowledge that your employment is on an at-will basis and for an
unspecified duration. Neither this offer letter, nor any oral representations
shall confer any right to continuing employment. Either you or MSCI may
terminate your employment relationship at any time, with or without cause. You
further understand that neither job performance, promotions, accommodations,
salary, bonuses nor the like shall imply any obligation on the part of MSCI to
continue your employment. It is expressly agreed that any payments or awards do
not create an obligation of, nor entitlement to, future payments or awards by
the Firm. Nothing in this letter should be construed as a guarantee of any level
of compensation or benefits or of your participation in any compensation or
benefit plan. MSCI reserves the right to amend, modify or terminate, in its sole
discretion, all compensation and benefit plans in effect from time to time.

 

11.

Entire Agreement. This offer letter constitutes the entire understanding and
contains a complete statement of all agreements between you and MSCI and
supersedes all prior or contemporaneous oral or written agreements,
understandings or communications (including, without limitation, any term sheet
or other summary writing relating to your employment); provided, that all
summaries of your equity awards as well as the MSCI Inc. Clawback Policy, the
MSCI Inc. Executive Committee Stock Ownership Guidelines and the MSCI Inc.
Change in Control Severance Plan are qualified in their entirety by the full
text of the equity award agreements and such policies.

We ask that you confirm your acceptance of this offer by signing and dating this
letter in the area designated below and returning this letter via email to
[NAME] ([EMAIL]).

Andy, we look forward to working with you in your new role as CFO.

Sincerely,

/s/ Scott Crum

Scott Crum

Chief Human Resources Officer

Offer Accepted and Agreed To:

 

Signed:  

/s/ Andrew Wiechmann

  Andrew Wiechmann Date:  

September 24. 2020

 

4